DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 27 - 29 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).

Claim 27 recites the nozzle “is positioned downstream from where the branch lumen intersects with the body lumen.” This appears to positively recite a human organism in the form of the branch lumen and body lumen. This should be corrected to --configured to be positioned downstream--.

Claim 28 recites the gap being “downstream from where the branch lumen first intersects with the body lumen.” This appears to positively recite a human organism in the form of the branch lumen and body lumen. This should be corrected to --configured to begin downstream--.

Claim 29 recites the nozzles “share a common collinear flow axis with the body lumen’s flow axis.” This appears to positively recite a human organism in the form of the flow axis of the body lumen. This should be corrected to --configured to share a common, collinear flow axis--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25, 27 - 29, and 39 - 43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tuval et al. (US 2019/0239998 A1), hereinafter Tuval.
Regarding claim 25, Tuval discloses a device for altering fluid flow through a body lumen (Figs. 1 and 2; Abstract), the device comprising: a flow modulator configured to be positioned within the body lumen (element 20; Paragraphs 96 and 97), the flow modulator comprising an upstream divergent portion, an upstream nozzle (elements 26 and 28), and a downstream diffuser (elements 30 and 32; Paragraphs 99 and 103), the upstream nozzle having an inlet, an outlet, and a cross-sectional flow area that converges from the inlet towards the outlet, the downstream diffuser having an entry, an exit, and a cross-sectional flow area that diverges from the entry towards the exit (See annotated Fig. 1 below), 
Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim.



    PNG
    media_image1.png
    991
    980
    media_image1.png
    Greyscale

Regarding claim 27, Tuval discloses the invention as claimed. Tuval further discloses the outlet of the upstream nozzle being positioned downstream from where the branch lumen first intersects with the body lumen (Fig. 1 shows the outlet of the upstream nozzle being below renal veins 39).
Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. 

Regarding claim 28, Tuval discloses the invention as claimed. Tuval further discloses the gap beginning downstream from where the branch lumen first intersects with the body lumen (Fig. 1 shows the first Opening 36 beginning downstream from where the branch lumen first intersects with the body lumen).
Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. In the instant case, the device of Tuval is capable of being positioned as claimed.

Regarding claim 29, Tuval discloses the invention as claimed. Tuval further discloses the upstream nozzle in the downstream diffuser having a common co-linear flow axis within the body lumens flow access (Fig. 1 shows the downstream and upstream portions having a common goal linear axis with body lumen 22).

Regarding claim 39, Tuval discloses a device for altering fluid flow through a body lumen (Figs. 1 and 2; Abstract), the device comprising: a flow modulator configured to be positioned within the body lumen (element 20; Paragraphs 96 and 97), the flow modulator comprising an upstream divergent portion, an upstream nozzle (elements 26 and 28), and a downstream diffuser (elements 30 and 32; 
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). As such, Tuval teaches a method for altering fluid flow through a body lumen as claimed.

Regarding claim 40, Tuval discloses the invention as claimed. Tuval further discloses the flow modulator is positioned within the inferior vena cava such that the inlet is upstream from a branch off to a renal vein in the downstream diffuser is positioned such that the exit is downstream from the branch off to the renal vein, where the gap is in a vicinity of the branch to the renal vein, thereby drawing blood from the renal vein in improving kidney functionality (Fig. 1 shows the device implanted in the manner as claimed).
In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). As such, Tuval teaches a method for improving kidney functionality as claimed.

Regarding claim 41, Tuval discloses the invention as claimed. Tuval further discloses the device being used to treat heart failure (Paragraph 7).

Regarding claim 42, Tuval discloses the invention as claimed. Tuval further discloses the flow modulator modulating fluid flow without any input from an external energy source (Paragraphs 9 and 10 describe how the device operates through blood flow and the venturi effect; Also Tuval does not disclose any use of motors or propellers).

Regarding claim 43, Tuval discloses the invention as claimed. Tuval further discloses the flow modulator modulating fluid flow without moving parts (Paragraphs 9 and 10 describe how the device operates through blood flow and the venturi effect; Also Tuval does not disclose any use of motors or propellers in the relied upon embodiment).

In the alternative, claim(s) 25 and 36 - 37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Levin et al. (WO 01/97717 A1), hereinafter Levin.

Regarding claim 25, Levin discloses a device for altering fluid flow through a body lumen (Figs. 1 and 5E; Abstract), the device comprising: a flow modulator configured to be positioned within the body lumen (Page 5, lines 13 - 20), the flow modulator comprising an upstream divergent portion, an upstream nozzle (element 82), and a downstream diffuser (element 83; Page 19, line 29 - Page 20, line 9), the upstream nozzle having an inlet, an outlet, and a cross-sectional flow area that converges from the inlet towards the outlet, the downstream diffuser having an entry, an exit, and a cross-sectional flow area that diverges from the entry towards the exit (Fig. 5E shows the upstream and downstream portions being conical), the flow modulator defining a gap between the inlet of the upstream nozzle and the exit of the downstream diffuser (elements 4 and 85), wherein the flow modulator is configured to receive a fluid stream for the upstream diverging portion, accelerate the fluid stream passing through the upstream nozzle towards the downstream diffuser to generate a low pressure region in a facility of the gap and to entrain additional fluid from the branch lumen into the fluid stream as the fluid stream passes into the entry of the downstream diffuser (Page 19, line 29 - Page 20, line 9 describe a venturi tube).
Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. 



Regarding claim 37, Levin discloses the invention as claimed. Levin further discloses the upstream nozzle having an angle of convergence greater than the downstream diffusers average angle of divergence (downstream portion 83 is shown as longer than upstream portion 82 in Fig. 5E; both portions appear to have the same diameter it is inherent that longer downstream portion would have a lesser angle of divergence).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30, 33 - 34 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Tuval.

Regarding claim 30, Tuval substantially discloses the invention as claimed. Tuval does not explicitly teach the upstream nozzle the downstream diffuser being formed from a single frame. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to explicitly form the upstream nozzle and downstream diffuser from a single frame, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). 

	Regarding claim 33, Tuval substantially discloses the invention as claimed. Tuval further discloses the flow modulator being formed of a metal frame (Paragraph 117).

	Regarding claim 34, Tuval substantially discloses the invention as claimed. Tuval further discloses the device having a constrained state inside a delivery device (Paragraphs 98 and 99).
Tuval does not explicitly teach the upstream diversion portion acts as a retrieval mechanism for coupling to a retrieval device that pulls the upstream diversion portion to compress the flow modulator into a collapsed delivery state. However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. In the instant case, the device of Tuval size of the claimed structure, including being a compressible frame used with a delivery device as described by Applicant, and thus would and thus the upstream diversion portion would be capable of acting as a retrieval mechanism for coupling to a retrieval device as claimed.


However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Tuval to have the upstream nozzle being a distance less than 15 mm on the entry of the downstream diffuser since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Tuval would not operate differently with the claimed diameter since Tuval is designed to perform the same function in the inflated in the same area of the body as the instant invention. Further, Applicant places no criticality on the range claimed, indicating simply that the upstream nozzle and downstream diffuser being spaced apart by 15mm or less is merely “an example” (Paragraph 19).


Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Tuval, as applied to Claim 25, and further in view of Schwammenthal et al. (US 2006/0149360 A1), hereinafter Schwammenthal.

	Regarding claim 26, Tuval substantially disclose the invention as claimed. Tuval does not explicitly teach the cross-sectional flow area at the outlet of the upstream nozzle is less than the cross-sectional flow area at the entry of the downstream diffuser.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cross-sectional flow area of the outlet of the upstream nozzle to be less than the cross-sectional flow area at the entry of the downstream diffuser, as taught by Schwammenthal. Doing so would be obvious in order to accommodate patients of different sizes and weights, and would also be used to promote beneficial fluid dynamics (recognized in Paragraphs 44 and 46 of Schwammenthal).

	Claims 31 - 32 are rejected under 35 U.S.C. 103 as being unpatentable over Tuval, as applied to Claim 30, and further in view of Seguin (US 2005/0043790 A1).
	
	Regarding claim 31, Tuval substantially disclose the invention as claimed. Tuval does not explicitly teach a biocompatible coating material on the upstream nozzle and on the downstream diffuser.
	In the same field of endeavor, Seguin teaches an implantable flow modulator (Fig. 1; Abstract) comprising a frame coated with a biocompatible material (Paragraphs 24).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Tuval to comprise the biocompatible coating of 

	Regarding claim 32, Tuval and Seguin substantially disclose the invention as claimed. Seguin further teaches covering only a portion of the device with about comparable material (Figs. 1 and two show how the gap portion defined by elements 13 would not overlap with the biocompatible sheath 3, and thus would not be coated with said biocompatible material).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the biocompatible coating of Seguin such that the frame is not coated with the biocompatible material at the gap. Doing so would be obvious as Tuval does not teach coating with a biocompatible material, including at the gap, it would be no specific motivation to deviate away from not having a biocompatible material at the gap. Further, Seguin teaches the biocompatible material being situated as such to avoid covering a branch lumen (specifically the coronary ostia as described in Paragraph 26 of Seguin, which would be analogous to not covering the renal vessels in the use case of Tuval).

	Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Tuval, as applied to Claim 34, and further in view of Yacoby et al. (US 2014/0350565 A1), hereinafter Yacoby.
	
	Regarding claim 35, Tuval substantially discloses the invention as claimed. Tuval does not explicitly teach the retrieval mechanism comprising a hook.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Tuval to comprise the hooks of Yacoby. Doing so would allow for analogous manipulation of the device of Tuval as both Tuval and Yacoby are made of the same memory alloy frame (Paragraph 29 of Yacoby and Paragraph 98 of Tuval), and the use of hooks would allow for gripping and control of said frames (Paragraph 149 of Yacoby).

	Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Tuval, as applied to Claim 39, and further in view of Yacoby.
	
	Regarding claim 44, Tuval substantially discloses the invention as claimed. Tuval does not explicitly teach the retrieval mechanism comprising a hook.
	In the same field of endeavor, Yacoby a blood flow regulating device (Fig. 1A; Abstract) which is configured to collapse (Paragraph 35) and comprising a retrieval mechanism comprising a hook, wherein the upstream diverging portion is pulled by a retrieval mechanism (Figs. 15A and 15B; Paragraph 149).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Tuval to comprise the hooks of Yacoby. Doing so would allow for analogous manipulation of the device of Tuval as both Tuval and Yacoby are made of the same memory alloy frame (Paragraph 29 of Yacoby and Paragraph 98 of Tuval), and the use of hooks would allow for gripping and control of said frames (Paragraph 149 of Yacoby).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). As such, the combination of Tuval and Yacoby teaches a method for retrieving the device as claimed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 25 - 31, 33, 36 - 37, and 39 - 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 24 of U.S. Patent No. 10,195,406.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 25 of the current application and claim 1 of Patent No. 10,195,406 lies in the fact that the issued Patent claims includes more elements and is thus more specific. Thus the invention of Patent No. 10,195,406 is in effect a “species” of the “generic” invention of current application claim 25. It has been held that the generic invention is “anticipated” by the “species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
In addition, independent claims 25 and 39 of the current application recite having an upstream diverging portion, an upstream nozzle, and a downstream diffuser, while Patent No. 10,195,406 recites upstream and downstream components. These components appear to be largely analogous to the upstream diverging portion/nozzle and downstream diffuser of the instant application. The upstream and downstream structures of the instant application and Patent No. 10,195,406 are fundamentally identical in behavior and function (e.g. accelerating a fluid stream from passing through from the  demonstrates that the upstream diverging portion/nozzle and downstream diffuser of the instant application is an equivalent structure to the upstream and downstream components.
Further, said additional limitation of Claim 1 of Patent No. 10,195,406 of “the outlet of the upstream component being a distance less than 15 mm from the entry of the downstream component” is found in dependent claim 38 of the instant Application.
Additionally:
All of the limitations of claim 26 can be found in claim 2 of Patent No. 10,195,406.
All of the limitations of claim 27 can be found in claim 3 of Patent No. 10,195,406.
All of the limitations of claim 28 can be found in claim 4 of Patent No. 10,195,406.
All of the limitations of claim 29 can be found in claim 5 of Patent No. 10,195,406.
All of the limitations of claim 30 can be found in claim 7 of Patent No. 10,195,406.
All of the limitations of claim 31 can be found in claim 19 of Patent No. 10,195,406.
All of the limitations of claim 33 can be found in claim 18 of Patent No. 10,195,406.
All of the limitations of claim 36 can be found in claim 10 of Patent No. 10,195,406.
All of the limitations of claim 37 can be found in claim 11 of Patent No. 10,195,406.

Claims 25 - 44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 17 - 20 of co-pending Application No. 17,296,199 (reference application).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 25 of the current application and claim 1 of Co-pending application No. (17/296,199) lies in the fact that the co-Pending Application includes more elements and 
In addition, while Co-pending application No. (17/296,199) recites upstream and downstream components, these appear to be indistinguishable from the upstream diverging portion and downstream diffuser of the instant application.
Regarding independent claims 25 and 39 of the instant application and claims 1 and 25 of Co-pending application No. (17/296,199), the instant application differs from the co-pending application in that the instant limitation does not specifically recite having a plurality of longitudinally extending openings radially spaced around the entrainment (i.e. gap) region.
Seguin (US 2005/0043790 A1) teaches a cap portion having a plurality of longitudinally extending openings radially spaced around an entrainment region (Fig. 13, element 65; Paragraph 68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gap of the instant application to comprise radial gaps as claimed in Co-pending application No. (17/296,199) as doing so would permit a natural flow of blood without risk of stagnation in areas around a branch lumen (Paragraph 68 of Seguin).
The same reasoning applies regarding the method steps as claimed in claim 39 of the instant application and claim 22 of Co-pending application No. (17/296,199).
All of the limitations of claim 30 can be found in claim 17 of Co-pending application No. (17/296,199).
All of the limitations of claim 37 can be found in claim 19 of Co-pending application No. (17/296,199).
All of the limitations of claim 40 can be found in claim 23 of Co-pending application No. (17/296,199).

This is a provisional nonstatutory double patenting rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Plowiecki et al. (US 2013/0338761 A1) discloses an analogous device having upstream and downstream portions of different diameters.
Benary et al. (US 2014/0350658 A1) discloses a highly analogous device having upstream and downstream portions connected by a gap portion (Fig. 1).
Ruiz (US 6,120,534 A) discloses a highly analogous stent device having upstream and downstream portions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781